This is an original application to this court for a writ of habeas corpus. We have heretofore held that, "While the Constitution and statutes on this subject give this court jurisdiction to issue writs of habeas corpus, yet we do not believe it was the intention of the lawmakers to constitute this tribunal a nisi prius court for the purpose of issuing and trying, indiscriminately, all cases of habeas corpus. The Constitution and laws of this State authorize us to review such cases on appeal." See, Ex parte Lambert (Tex.Crim. App.), 36 S.W. Rep., 81. The application could have been made to the judge of the County Court of Bell County, if, indeed, the applicant could have resorted to the writ of habeas corpus at all. This is doubtful. See, Ex parte Ezell, 40 Tex. 451; Ex parte Dickerson, 30 Tex.Crim. App., 448; Ex parte Reynolds,35 Tex. Crim. 437. It appears on the face of the application that the applicant had been convicted in the City Court of Temple of a misdemeanor, and, unless the judgment was absolutely void, he could not obtain relief by writ of habeas corpus. The application for writ of habeas corpus is refused.
Writ Refused.
HURT, Presiding Judge, absent. *Page 483